Citation Nr: 0816495	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
major depressive disorder, panic disorder, and generalized 
anxiety disorder.  





ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 2002 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the RO asked the veteran to clarify her 
request for a hearing, but she did not respond.  Accordingly, 
the veteran's request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.702. 


FINDING OF FACT

Since the effective date of the award of service connection, 
under the General Rating Formula for Mental Disorders, major 
depressive disorder, panic disorder, and generalized anxiety 
disorder do not produce occupational and social impairment 
with reduced reliability and productivity to such symptoms as 
or the equivalent to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
major depressive disorder, panic disorder, and generalized 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
psychiatric disability by letter, dated in February 2004.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable to the claim for an 
initial higher rating for service-connected psychiatric 
disability.  Dingess, 19 Vet. App. 473.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO obtained service medical records and VA 
records.  The veteran was afforded VA examinations for the 
evaluation of her service-connected psychiatric disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 




REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007). 

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the capacity for 
adjustment during periods of remission.  While consideration 
is given to the extent of social impairment, a rating shall 
not assign an evaluation solely on the basis of social 
impairment.  

Major depressive disorder, panic disorder, and generalized 
anxiety disorder are currently rated 30 percent disabling 
under the General Rating Formula for Evaluating Psychiatric 
Disorders. 

The e criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score ranging from 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  While the GAF score is relevant evidence, the GAF 
score alone is neither statutorily nor regulatory controlling 
in rating a psychiatric disorder, rather the rating is 
determined by the application of the Rating Schedule, 
38 C.F.R. Part 4, as explained above.  

Factual Background

On VA general medical examination in March 2004, it was noted 
that the veteran was both working and a student.  

On VA psychiatric examination in March 2004, it was noted 
that during service the veteran was twice hospitalized for 
depression, panic attacks, and anxiety.  The veteran 
currently complained of increased anxiety and panic attacks 
at work, which caused her to miss work.  The veteran was 
described as appropriately dressed, cooperative, and calm.  
Her speech was spontaneous with normal rate and volume.  Her 
mood was depressed and anxious.  Her affect was congruent 
with her mood.  She had normal range of affect.  Her thoughts 
were logical and goal-directed.  There was no evidence of 
suicidal or homicidal ideation.  She did have thoughts of 
self-mutilation.  In the past, between her periods of 
hospitalization, she had intentionally cut her legs.  She 
stated that having done so decreased her tension.  She denied 
any auditory or visual hallucinations.  Her short and long 
term memory were roughly intact.  She had abstract thinking.  
Her concentration seemed to be good.  She was alert and fully 
oriented.  She seemed to have good insight and judgment.  The 
diagnoses were moderate recurrent major depressive disorder 
without psychotic features, panic disorder, and a generalized 
anxiety disorder.  The Global Assessment of Functioning (GAF) 
score was 58. 

In a statement in September 2005, the veteran reported that 
in her postservice employment additional pressure of having a 
stable and pre-approved work schedule had led to her having 
near continuous panic attacks and depression due to being in 
a work environment she could no longer control.  She had 
developed severe anti-social tendencies during service.  So, 
she had quit her postservice job due to daily, massive panic 
attacks and overwhelming anxiety.  The panic attacks often 
resulted in suicidal ideation, self-mutilation, and 
absenteeism and she had eventually been forced to quit.  
Thereafter, she had worked off and on until her emotional 
stamina was depleted.  She had quit that job six times over 
the past 18 months and her average length of employment each 
time was a mere 5 weeks before emotionally breaking down.  
Conversely, her average length of unemployment was 11 weeks.  
She was now thousands of dollars in debt because she could 
not hold steady job.  Her current emotional and physical 
conditions did not allow her to keep a job that paid for her 
basic needs.  Her feeling of dependence and lack of financial 
control had caused her to sink into a deeper state of 
depression because she could not take care of herself.  Her 
self-esteem was at an all time low due to the nature of her 
work.  She had been out of work for the last six months 
because she could not bring herself to go back to work at the 
night club.  To cope with what she felt was her degrading 
line of work, she had sought additional counseling and 
medication from VA.  Her dosage had been increased over the 
past 18 months but she had had little relief.  She had tried 
to look for other jobs but when she thought of being tied 
down to a regular job she was reminded of her time during 
military service and its stringent work schedule.  As a 
result, she had horrible panic attacks because she felt 
claustrophobic and had no way out.  

On VA psychiatric examination in October 2005, it was noted 
that veteran had two years of college education and despite 
intensive psychiatric treatment for the past couple of years, 
she continued to have depression, anxiety, and panic attacks 
that adversely affected her ability to function at home, at 
school, and at work.  She had had difficult obtaining and 
maintaining regular employment.  She even experienced 
significant anxiety when working at a night club and had not 
been able to do that work for more than a few occasions 
during the past two years.  She was living with a friend.  
She spent most of her time at home and had difficulty 
socializing with people outside the home.  She even found it 
difficult to be in a classroom.  She hoped to go back to 
school if her depression, anxiety, and panic attacks became 
more stabilized.  

On mental status examination the veteran was casually 
dressed.  She was pleasant and cooperative.  She had an above 
average vocabulary.  Her speech was fluent and goal directed.  
She was anxious and shy.  She had to be asked questions 
repeatedly.  She fidgeted in her chair.  She reported feeling 
depressed most of the day.  She felt anxious and had 
unpredictable sweating and sensations as if she were having a 
heart attack.  Her symptoms had not improved with medication.  
She had some difficulty with concentration and attention, 
especially when she had panic attacks.  She had had suicidal 
ideation in the past but she was now more stable in terms of 
suicidal ideation because she was spending most of the time 
at home and was not under stress.  She found going to a 
regular job difficult because it made her very anxious and 
she could not comply with the structure of a workplace.  She 
was fearful that she might get her bachelors degree and not 
be able to deal with the stressors of a structured workplace.  
She felt depressed and anxious.  She had panic attacks at 
least several times a week.  She had never gone more than a 
week without a panic attack.  

It was noted that her psychiatric disability had not improved 
despite psychiatric treatment with multiple medications and 
continued to adversely affect her ability to function at 
school, the work place, and socially with people.  She tended 
to isolate herself and had not been able to obtain and 
maintain gainful employment.  She hoped to go back to school 
but had not been able to do that for the past seven months.  
It was felt that her psychiatric disability had not improved 
and had gotten a little bit worse in the past eight months.  
The diagnoses were recurrent major depression, generalized 
anxiety disorder, and a panic disorder.  The GAF score was 
58.

VA records from March 2006 to October 2007 discloses that the 
veteran was being followed in the mental health clinic.  In 
March 2006, it was noted that the veteran was getting 
married, that she had recently completed a college program, 
and that her medications had helped.  Her personal hygiene 
and grooming were normal.  Speech was normal.  Her mood and 
affect were anxious.  Her thought process and thought content 
were normal.  She was oriented.  Cognitive functioning was 
adequate.  Insight and judgment were good.  She was not 
working.  The GAF score was 55. 

When the veteran was seen in November 2006 she had relocated.  
On mental status examination, she was described as neatly 
groomed.  Speech was normal.  Her thinking was goal directed.  
There was no evidence of a thought disorder or cognitive 
deficit.  Her mood was euthymic and her affect was full.  
There was no suicidal ideation. 

When the veteran was seen in March 2007, it was noted that 
she was married and was working full time.  Her marriage was 
described as good.  She complained of increased irritability 
and of poor concentration, affecting her at work.  She was 
anxious at work because she found herself in a situation as a 
whistle-blower.  She stated that she had difficulty falling 
asleep.  On mental status examination, she was described as 
neatly groomed.  She was oriented.  Speech was logic and 
coherent.   Her thinking was goal directed.  There was no 
evidence of a cognitive deficit.  Her mood was euthymic and 
her affect was appropriate.  There was no suicidal ideation. 
The GAF score was 60. 

When the veteran was seen in April 2007, on mental status 
examination, she was described as well groomed.  Her speech 
was fluent.  Her affect was normal.  Her mood was anxious and 
depressed.  Cognition was intact.  There was no suicidal 
ideation. The GAF score was 60.

When the veteran was seen in June 2007, she had quit her job 
because of pending legal action.  On mental status 
examination, she was described as well groomed.  Her speech 
was fluent.  Her affect was normal.  Her mood was anxious.  
Cognition was intact.  There was no suicidal ideation. The 
GAF score was 60.

When the veteran was seen in August 2007, she indicated that 
she was planning to find work.  On mental status examination, 
she was described as well groomed.  Her speech was fluent.  
Her affect was normal.  Her mood was anxious.  Cognition was 
intact.  There was no suicidal ideation. The GAF score was 
65.

When the veteran was seen in October 2007, she indicated that 
she had completed her college degree.  It was noted that her 
marriage was good.  On mental status examination, she was 
described as well groomed.  Her speech was fluent.  Her 
affect was normal.  Her mood was anxious.  Cognition was 
intact.  There was no suicidal ideation. The GAF score was 
65.

Analysis

As the veteran did not appear for a VA examination, which was 
scheduled in November 2007, disability will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 50 percent rating, namely, occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

As for the effect of the veteran's symptoms on work, school, 
or family relations, the record shows that the veteran had 
difficulty finding and maintaining employment after her 
separation from service and until about March 2007, when she 
was working full time, but such symptoms as or the equivalent 
of such symptoms as: flattened affect, speech abnormality, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, or impaired judgment or thinking 
were not evident.  She did experience panic attacks, 
resulting in anxiety and disturbances in motivation and mood, 
which were eventually controlled with medication.  In 2006, 
the veteran was married and her marriage has been described 
as good, and she completed her studies for a college degree.  
Her situation at work became stressful and she had to quit, 
not because of her psychiatric symptoms, but she found 
herself in the role of a whistle blower.  Throughout all of 
this, the GAF scores ranged from 55 to 65, which were 
consistent with moderate symptoms (e.g., occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends or conflicts with peers 
or co-workers). 

Reconciling the various reports into a consistent disability 
picture, several elements of the present disability emerge.  
First, the veteran has symptoms of depression, and anxiety, 
as well as panic attacks, which have been fairly controlled 
with medication. Second, the veteran has found some 
occupational and social stability after her marriage.  And 
she quit her last employment because of pending legal action, 
which was unrelated to her service-connected psychiatric 
disorders. 

Third, the symptoms of depression, anxiety, and weekly panic 
attacks are encompassed in the 30 percent rating.  While 
panic attacks more than once a week are one of the criteria 
for a 50 percent rating, in the absence of the constellation 
of symptoms such as circumstantial or stereotyped speech, 
difficulty in understanding complex commands, impairment or 
short and long term memory, impaired judgment or abstract 
thinking, the disability picture does not more nearly 
approximate or equate to the criteria for a 50 percent 
rating.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for major depressive disorder, panic disorder, and 
generalized anxiety disorder.  




ORDER


An initial rating higher than 30 percent for major depressive 
disorder, panic disorder, and generalized anxiety disorder is 
denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


